
	

114 S748 IS: Amnesty Bonuses Elimination Act
U.S. Senate
2015-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 748
		IN THE SENATE OF THE UNITED STATES
		
			March 16, 2015
			Mr. Sasse (for himself, Mr. Sessions, Mr. Vitter, Mr. Cotton, Mr. Lee, Mr. Cruz, and Mr. Perdue) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To prohibit the issuance of social security numbers to
			 individuals given deferred action under the President's immigration
			 executive actions.
	
	
		1.Short title
 This Act may be cited as the Amnesty Bonuses Elimination Act.
 2.Prohibition on issuing social security numbers pursuant to deferred action policiesSection 205(c)(2)(B)(i)(I) of the Social Security Act (42 U.S.C. 405(c)(2)(B)(i)(I)) is amended by inserting , except that the Commissioner of Social Security shall not issue a social security account number to any alien who is granted deferred action pursuant to deferred action policies set forth in the memorandum from the Secretary of Homeland Security entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children dated June 15, 2012, or the memorandum from the Secretary of Homeland Security entitled Exercising Prosecutorial Discretion with Respect to Individuals who Came to the United States as Children and with Respect to Certain Individuals Who Are the Parents of U.S. Citizens or Permanent Residents dated November 20, 2014 (or any substantially similar policy changes issued or taken on or after the date of the enactment of the Amnesty Bonuses Elimination Act, whether set forth in memorandum, Executive order, regulation, directive, or by other action) after engage in such employment.
 3.Rule of constructionNothing in the amendment made by section 2 shall be construed as Congressional approval or validation of the deferred action policies set forth in the memorandum from the Secretary of Homeland Security entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children dated June 15, 2012, or the memorandum from the Secretary of Homeland Security entitled Exercising Prosecutorial Discretion with Respect to Individuals who Came to the United States as Children and with Respect to Certain Individuals Who Are the Parents of U.S. Citizens or Permanent Residents dated November 20, 2014, or any actions taken pursuant to such policies, or as an acknowledgment that such policies or actions represent a proper and lawful exercise of the President's authority under the Constitution.
